AINA LE’A, INC. 69-201 Waikoloa Beach Drive, #2617 Waikoloa, Hawaii 96738 (808) 896-2808 May 12, 2015 VIA EDGAR Erin E. Martin, Senior Counsel Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Re: Aina Le’a, Inc. Registration Statement on Form S-1 Filed May 12, 2015 File No. 333-201722 Dear Ms. Martin: Aina Le’a, Inc. (the “Company”) requests the withdrawal of the Company’s prior request for acceleration filed on May 12, 2015. Very truly yours, AINA LE’A, INC. By: /s/ Robert J. Wessels Robert J. Wessels, Chief Executive Officer
